Name: Commission Regulation (EEC) No 1210/85 of 7 May 1985 amending Regulation (EEC) No 3402/84 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 124/26 Official Journal of the European Communities 9. 5. 85 COMMISSION REGULATION (EEC) No 1210/85 of 7 May 1985 amending Regulation (EEC) No 3402/84 on an invitation to tender for the refund on export of wholly milled long grain rice to certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1025/84 (2), and in particular Article 17 thereof, Having regard to Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), and in particular Article 4 thereof, Whereas, under Commission Regulation (EEC) No 3402/84 (4), an invitation to tender was issued for the refund on export of wholly milled long grain rice to certain third countries ; whereas exports of long grain rice carried out up to the present time in the context of the said Regulation have not wholly disposed of the substantial stocks of rice remaining from the pre ­ ceding marketing year ; whereas, therefore, the period of application of the said Regulation should be prolonged ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3402/84 is hereby amended as follows :  in Article 1 (2), '30 May 1985' is replaced by ' 11 July 1985',  in the second sentence of Article 8 , '30 May 1985' is replaced by ' 11 July 1985'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 13. 0 OJ No L 166, 25. 6 . 1976, p. 36 . 0 OJ No L 314, 4. 12. 1984, p. 17 .